Citation Nr: 1620340	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  08-37 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for a left ankle disability, to include as secondary to service-connected disability.  

2.  Entitlement to service connection for a right ankle disability, to include as secondary to service-connected disability.

3.  Entitlement to service connection for a left shoulder disability, to include as secondary to service-connected disability.

4.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected disability.

5.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected disability.

6.  Entitlement to a disability rating in excess of 10 percent prior to January 12, 2010 and in excess of 30 percent thereafter for post-operative muscle resection of the left hip.  

7.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Guam Office of Veterans Affairs


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to May 1966. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2012, the Board issued a decision denying an increased rating for post-operative muscle resection of the left hip, denying service connection for right and left ankle disabilities, and remanding the issues of entitlement to service connection for the left shoulder, left knee, and right hip, and entitlement to TDIU.  

In November 2012, the Court of Appeals for Veterans Claims (Court) approved a Joint Motion for Remand (JMR) regarding the issues of entitlement to an increased rating for the left hip and entitlement to service connection for the right and left ankles.  

In an August 2013 Board Decision, the Board remanded the issues on the title page.  The case is now again before the Board for appellate review.


FINDINGS OF FACT

1.  The Veteran's left ankle disability did not manifest during service, is not causally related to service, and is not causally related to or aggravated by the Veteran's service-connected left hip disability.  

2.  The Veteran's right ankle disability did not manifest during service, is not causally related to service, and is not causally related to or aggravated by the Veteran's service-connected left hip disability.  

3.  The Veteran's left shoulder disability did not manifest during service, is not causally related to service, and is not causally related to or aggravated by the Veteran's service-connected left hip disability.  

4.  The Veteran's left knee disability did not manifest during service, is not causally related to service, and is not causally related to or aggravated by the Veteran's service-connected left hip disability.  

5.  The Veteran's right hip disability did not manifest during service, is not causally related to service, and is not causally related to or aggravated by the Veteran's service-connected left hip disability.  

6.  Prior to June 12, 2010, the Veteran's left hip disability manifested with painful limitation of motion, but without flexion less than 45 degrees, limitation of abduction of the thigh with motion lost beyond 10 degrees, limitation of adduction of the thigh with an inability to cross legs, limitation of rotation of the thigh where the Veteran cannot toe-out more than 15 degrees, ankylosis of the hip, limitation of extension of the thigh to 5 degrees, or flail joint of the hip.

7.  From June 12, 2010, the Veteran's left hip disability manifested with limitation of flexion of the thigh and limitation of rotation of the thigh, but without flexion limited to 10 degrees, ankylosis of the hip, limitation of extension of the thigh to 5 degrees, or flail joint of the hip.    

8.  The Veteran's left hip disabilities are service connected at a total of 40 percent and therefore do not meet the schedular criteria for TDIU.

9.  The Veteran's left hip disabilities do not manifest to a degree that would prevent the Veteran from gaining or maintaining substantially gainful employment. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left ankle disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

2.  The criteria for service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

3.  The criteria for service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

4.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

5.  The criteria for service connection for a right hip disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

6.  The criteria for a disability rating in excess of 10 percent prior to January 12, 2010 and in excess of 30 percent thereafter for post-operative muscle resection of the left hip have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5252, 5253 (2015).

7.  The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant notice was provided in May 2005, June 2007, August 2008, and March 2012.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted and opinions obtained.  

The August 2013 remand requested VA examinations, which were afforded in March 2015.  Therefore, a review of the record indicates that the Board's directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


Service Connection - Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310(b).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service Connection - Left and Right Ankles

The Board will address the issues of entitlement to service connection for the right and left ankles together as they stem from the same facts and law.  The Veteran essentially contends that he developed a bilateral ankle disability that is causally related to his service-connected left hip disability.  

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with degenerative arthritis of the bilateral ankles.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service or to a service-connected disability.

Service treatment records show no diagnosis of an ankle disability during service.  The Board acknowledges that service treatment records show a subjective complaint of pain in the right ankle in June 1964.  The Veteran was diagnosed with mild strain of the right foot.  The remainder of the Veteran's service treatment records is silent for any ankle complaints.  The Veteran's February 1966 report of medical examination showed clinically normal lower extremities and a clinically normal musculoskeletal system.  Additionally, the Veteran asserts that his ankle disabilities are causally related to or aggravated by his service-connected left hip disability, rather than directly related to service.  

As there is no competent evidence of degenerative joint disease of the ankles in service or within one year following discharge from service, competent evidence linking the current condition with service or a service-connected disability is required to establish service connection.  

The Veteran was afforded a VA examination in March 2015.  Review of medical records notes an injury to his right ankle in 1964 with ortho evaluation that diagnosed him with right ankle strain.  Further review of medical records during service has no further complaints related to his right ankle or any complaints of left ankle pain.  During a July 1996 VA examination, the examiner noted that in 1981 the Veteran sustained a gunshot wound to his knee and had multiple surgeries on the left knee that resulted in shortening of the left leg and left foot drop.  He underwent another VA examination in November 2002 that diagnosed left knee and left lower leg injury by gunshot wound in 1981 with obvious deformity and atrophy of the muscle groups and functional impairments with shortened left lower extremity and genu valgus deformity of the left knee and steppage gait atrophy of the left foot with no function of plantar flexion or dorsiflexion and with significant callus from abnormal gait.  The examiner in November 2002 noted that the Veteran's lifestyle had completely changed since the September 1981 gunshot and the Veteran had a gross defect of left lower extremity from the injury and slow gait with limping, as well as obvious genu valgus deformity of left knee and shortened left lower extremity.  He also noted the surgical repair right after the gunshot wound to the left lower leg.  The Veteran had a VA evaluation in October 2003 for foot complaints that noted he had bilateral foot pes cavus alignment and possible nonunion of the left fifth metatarsal with assessment of foot disorder.  On examination, the examiner noted that the Veteran has bilateral ankle pain with reduced range of motion and X-rays that noted mild degenerative joint disease to both ankles that would not be expected with aging.  Based on available medical records, the examiner opined that the Veteran's bilateral ankle degenerative joint disease is less likely as not due to or the result of his service-connected hip disability as there is no evidence of an ongoing ankle conditions during or immediately after service.  He went on to opine that the bilateral ankle degenerative joint disease is less likely as not proximately caused by or the result of his service-connected disability as there is no evidence of ongoing ankle conditions during or immediately after service, and based on his available medical records, it is his non-service connected left knee condition with foot drop that is more likely cause for his ankle complaints.  

In an additional May 2015 VA opinion, the examiner went on to state that degenerative arthritis and osteoarthritis are the same condition.  Degenerative arthritis is a result of wear-and-tear that occurs naturally as a result of aging.  Although the Veteran is service-connected for postoperative muscle resection of the left hip, this condition has no significant effect on the progression of degenerative arthritis, which simply worsens with aging.  In addition, per the Veteran's most recent assessment of residuals from postoperative muscle resection of the left hip evaluated by a March 2015 VA examination, the Veteran was without objective evidence of residuals from his left hip disability.  For example, the Veteran had symmetrical strength of 4/5 for all measured areas without evidence of isolated loss of strength involving the left hip muscles consistent with no objective evidence of loss of strength from postoperative muscle resection of the left hip.  As another example, the Veteran showed no muscle atrophy for all measured areas including left hip muscles.  Based on this history and examination of the Veteran's service connected postoperative muscle resection of the left hip, this service-connected disability should have no effect on the Veteran's left ankle degenerative arthritis or right ankle degenerative arthritis.  Therefore the Veteran's left and right ankle degenerative arthritis are less likely than not aggravated beyond the natural progression of the disability by service connected postoperative muscle resection of the left hip.

The Board again notes the Veteran's normal separation examination, the lack of complaints of an ankle disability until after the Veteran's post-service 1981 gunshot wound, and the VA examiner's opinion finding no connection between the Veteran's current disability and his service or service-connected left hip disability.  

While the Veteran believes that his current ankle disabilities are related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of degenerative joint disease are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his degenerative joint disease of the right and left ankles is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current degenerative joint disease of the ankles is not competent medical evidence.  In any event, the Board finds the opinion of the VA examiners, made after review of the Veteran's statements, to be significantly more probative than the Veteran's lay assertions.

Based on the evidence cited above, the Board finds that the preponderance of the evidence is against the claims of service connection for a right and left ankle disability.  As the preponderance of the evidence is against the claims for service connection for a right and left ankle disability, the benefit of the doubt rule does not apply.  38 C.F.R. § 5107; 38 C.F.R. § 3.102.


Service Connection - Left Shoulder

The Veteran essentially contends that he developed a left shoulder disability that is causally related to his service or to his service-connected left hip disability.  

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with rotator cuff tear and acromioclavicular joint osteoarthritis of the left shoulder.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service or to a service-connected disability.

Service treatment records show no complaints or treatment of a left shoulder disability during service.  The Veteran's February 1966 report of medical history noted no complaints of a painful or trick shoulder.  The corresponding report of medical examination showed clinically normal upper extremities and a clinically normal musculoskeletal system.  

As there is no competent evidence of a left shoulder disability in service or within one year following discharge from service, competent evidence linking the current condition with service or a service-connected disability is required to establish service connection.  

The Veteran was afforded a VA examination in March 2015.  Review of the medical records no shoulder complaints.  The examiner noted that it was not until 2002 that there was any documentation of left shoulder complaints.  The examiner acknowledged that the 2002 complaints noted a history of the Veteran injuring his left shoulder during service; however the examiner reiterated that a review of medical records during and immediately after service has no documentation of any shoulder complaints.  The Veteran reported that he injured his left shoulder after falling in military service.  On examination, the Veteran had tenderness to his left shoulder with reduced range of motion and X-ray noting acromioclavicular osteoarthritis, as well as findings suggestive of chronic rotator cuff tear.  The examiner noted that review of medical literature showed that a rotator cuff tear is a tear of one or more of the tendons of the four rotator cuff muscles of the shoulder and can include any type of irritation or overuse of those muscles or tendons and is among the most common conditions affecting the shoulder.  He noted two main causes as acute injury and chronic and cumulative degeneration that can be either extrinsic or intrinsic or, probably most commonly, a combination of both.  Given the circumstances of the Veteran's history, the examiner found that it is more likely that the cause for his rotator cuff tear is from degeneration that occurs slowly over time as a natural part of aging.  Therefore, the Veteran's left shoulder rotator cuff tear is less likely as not incurred in or caused by the claimed inservice event, injury or illness.  In addition, the examiner found no causal effect from his left thigh injury.  Therefore, his left shoulder rotator cuff tear is less likely as not proximately due to or the result of his service-connected left thigh injury as there is no causal relationship between both conditions.  

In a further VA examination opinion dated May 2015, the examiner noted that degenerative arthritis and osteoarthritis is the same condition.  Degenerative arthritis is a result of aging that progressively and naturally worsens as a result of aging.  Left rotator cuff tear is caused by direct injury to the left shoulder.  Left shoulder X-ray dated March 2015 and obtained for the VA examination was significant for findings suggestive of chronic rotator cuff tear.  The examiner noted that findings such as these are consistent with direct injury to the left shoulder with continued wear-and-tear from using the shoulder for routine activities and with aging.  On this basis of continued wear-and-tear on the left shoulder from daily use, a baseline cannot be established for this naturally progressive condition.

Again, the examiner commented that findings such as these are consistent with direct injury to the left shoulder with continued wear-and-tear from using the shoulder for routine activities and with aging.  The examiner found that although the Veteran is service-connected for postoperative muscle resection of the left hip, this condition has no significant effect on the progression of left rotator cuff tear, which simply worsens from using the shoulder for routine activities and with aging. Based on this history and examination of the Veteran's service connected postoperative muscle resection of the left hip, this service-connected condition should have no effect on the Veteran's left rotator cuff tear.  Therefore the Veteran's left rotator cuff tear is less likely than not aggravated beyond its natural progression by the service-connected left hip.

The Board again notes the Veteran's normal separation examination, the lack of complaints of a left shoulder disability until 2002 more than 35 years after separation from service, and the VA examiner's opinion finding no connection between the Veteran's current disability and his service or his service-connected left hip disability.  

While the Veteran believes that his current left shoulder disability is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of a rotator cuff tear and degenerative arthritis are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his left shoulder disability is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current left shoulder disability is not competent medical evidence.  In any event, the Board finds the opinion of the VA examiners, made after review of the Veteran's statements, to be significantly more probative than the Veteran's lay assertions.

Additionally, The Board finds that the Veteran's more recently-reported history of continued symptoms of left shoulder pain and impairment since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any history or complaints of symptoms of painful or trick shoulder.  

Specifically, the service separation examination report reflects that the Veteran was examined and his upper extremities were found to be clinically normal.  His in-service history of symptoms at the time of service separation is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  Therefore, the Board finds the medical evidence of record to be more probative as to the onset and cause of the Veteran's left shoulder disability.

The Board acknowledges that a November 2002 VA examination noted that the Veteran probably had significant impact of left shoulder from 1961 injury during training with bony protrusion of the left AC joint noticeable at present.  The Board notes, however, that the March 2015 examiner addressed this statement in his opinion, finding no basis for or history of a shoulder injury during service.  The Veteran was treated for an injury during service with no complaints of shoulder symptoms during treatment for the injury or for the remainder of the service treatment records.  The Veteran was also treated for other complaints post-service without complaints of a shoulder disability until 2002.  The examiner in November 2002 provided no rationale or basis for his statement, whereas the March 2015 VA examiner provided a thorough rationale and cited treatment records from during and post- service.  Therefore, the Board finds that the March 2015 medical evidence is more probative than the single unsupported statement of the November 2002 examiner.  

Based on the evidence cited above, the Board finds that the preponderance of the evidence is against the claim of service connection for left shoulder disability.  As the preponderance of the evidence is against the claim for service connection for a left shoulder disability, the benefit of the doubt rule does not apply.  38 C.F.R. § 5107; 38 C.F.R. § 3.102.

Service Connection - Left Knee

The Veteran essentially contends that he developed a left knee disability that is causally related to his injury during service or to his service-connected left hip disability.  

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with a genus valgus deformity of the left knee.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service or to a service-connected disability.

Service treatment records show no diagnosis of a left knee disability during service.  The Veteran's February 1966 report of medical examination showed clinically normal lower extremities and a clinically normal musculoskeletal system.  Additionally, the Veteran asserts that his left knee disability is causally related to or aggravated by his service-connected left hip disability, rather than directly related to service.  

As there is no competent evidence of a disability of the left knee in service or within one year following discharge from service, competent evidence linking the current condition with service or a service-connected disability is required to establish service connection.  

The Veteran was afforded VA examinations in September 2005 and October 2007.  The September 2005 VA examiner noted that it is possible that after the hip injury the Veteran altered the mechanics of his gait so that he produced patellofemoral knee pain.  The examiner noted that this is merely a possibility because he had no treatment records to review.  He also noted it was possible that his (nonservice-connected) gunshot wound and resulting leg shortening contributed to his disability.  The October 2007 examiner stated that it is possible that his left hip pain has aggravated or added to the current status of his left knee.  

The Veteran was afforded another VA examination in January 2010.  After review of the claims file and notes, the examiner opined that the Veteran's knee disability is less likely than not caused by or a result of his left hip surgery with strain.  The examiner found that the most likely cause of his knee degenerative joint disease is the gunshot injury that occurred in 1981 causing the tibia and fibula injury. 

During a March 2015 VA examination, the Veteran was diagnosed with arthritis of the knees.  The examiner noted that a review of medical records noted no left knee complaints during service.  He noted the first complaint in a July 1996 VA examination that noted in 1981 the Veteran sustained a gunshot wound to his knee resulting in multiple surgeries on the left knee and shortening of the left leg with left foot drop.  The examiner noted the Veteran's treatment history.  The examiner found that, based on available medical records, the Veteran's left knee degenerative joint disease is less likely as not incurred in or caused by the claimed inservice injury, event or illness.  Based on available medical records, his left knee degenerative joint disease is also less likely as not proximately caused by or the result of his service-connected left hip disability.

In an additional May 2015 VA opinion, the examiner went on to state that degenerative arthritis and osteoarthritis are the same condition.  Degenerative arthritis is a result of wear-and-tear that occurs naturally as a result of aging.  Although the Veteran is service connected for postoperative muscle resection of the left hip, this condition has no significant effect on the progression of degenerative arthritis, which simply worsens with aging.  In addition, per the Veteran's most recent assessment of residuals from postoperative muscle resection of the left hip evaluated by a March 2015 VA examination, the Veteran was without objective evidence of residuals from his left hip disability.  For example, the Veteran had symmetrical strength of 4/5 for all measured areas without evidence of isolated loss of strength involving the left hip muscles consistent with no objective evidence of loss of strength from postoperative muscle resection of the left hip.  As another example, the Veteran showed no muscle atrophy for all measured areas including left hip muscles.  Based on this history and examination of the Veteran's service-connected postoperative muscle resection of the left hip, this service-connected disability should have no effect on the Veteran's left knee degenerative arthritis.  Therefore the Veteran's left knee degenerative arthritis is less likely than not aggravated beyond the natural progression of the disability by service-connected postoperative muscle resection of the left hip.  

While the Veteran believes that his current left knee disability is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of degenerative joint disease and genu valgus are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his left knee disability is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current left knee disability is not competent medical evidence.  In any event, the Board finds the opinion of the VA examiners, made after review of the Veteran's statements, to be significantly more probative than the Veteran's lay assertions.

The Board acknowledges that the September 2005 and October 2007 examiners noted that "it is possible" that his knee and his hip disabilities could be related or aggravated each other.  The Board also finds that the use of the phrase "it is possible" is so tentative, by its own terms, so as to be of very little probative value.  The Court has previously held that an opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (using the word "could not rule out" was too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (medical opinion expressed only in terms such as "could have been" is not sufficient to reopen a claim of service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinion framed in terms of "may or may not" is speculative and insufficient to support an award of service connection for the cause of death); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the Veteran "may have been having some symptoms of his multiple sclerosis for many years prior to the date of diagnosis" was insufficient to award service connection); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic statement about the possibility of a link between chest trauma and restrictive lung disease was "too general and inconclusive" to support an award of service connection).

The later VA examinations dated January 2010 and March 2015 provided significantly more rationale for their opinions and provided opinions in terms that show more than a mere possibility, but rather that it is more likely than not that the Veteran's hip disability and his knee disability are unrelated.  Therefore, the Board finds that the January 2010 and March 2015 examinations and nexus opinions are more probative than the statements found in the September 2005 and October 2007 VA examinations.  

Based on the evidence cited above, specifically the lack of findings during service, the post-service gunshot wound to the left knee and leg, and the probative nexus opinions dated January 2010 and March 2015, the Board finds that the preponderance of the evidence is against the claim of service connection for a left knee disability.  As the preponderance of the evidence is against the claim for service connection, the benefit of the doubt rule does not apply.  38 C.F.R. § 5107; 38 C.F.R. § 3.102.

Service Connection - Right Hip Disability

The Veteran essentially contends that he developed a right hip disability that is causally related to his service-connected left hip disability.  

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with right hip osteoarthritis.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service or to a service-connected disability.

Service treatment records show no complaints, treatment, or diagnosis of a right hip disability.  The Veteran's February 1966 report of medical examination showed clinically normal lower extremities and a clinically normal musculoskeletal system.  Additionally, the Veteran asserts that his right hip disability is causally related to or aggravated by his service-connected left hip disability, rather than directly related to service.  

As there is no competent evidence of osteoarthritis of the right hip in service or within one year following discharge from service, competent evidence linking the current condition with service or a service-connected disability is required to establish service connection.  

The Veteran was afforded a VA examination in March 2015.  The examiner provided a diagnosis of right hip osteoarthritis.  He noted that a review of medical records revealed no right hip complaints during service.  The first note of bilateral hip pain was documented on a 1992 orthopedic evaluation.  X-ray noted minimal degenerative changes of the right hip, which would be expected as due to age and use given his antalgic gait.  On examination, the examiner found that the Veteran's antalgic gait was most likely related to his left leg and knee gunshot injury with left foot drop.  Therefore, the examiner opined that it is more likely as not that his non-service connected left knee gunshot wound is the main cause for his increasing hip pains due to a shortened left leg, left leg and knee gunshot wound, and foot drop.  Therefore, the examiner found that the Veteran's right hip osteoarthritis is less likely as not caused by or the result of the claimed inservice injury, event or illness as the examiner found no evidence to suggest that the Veteran suffered a right hip injury during service.  He also stated that it is more likely as not that his non-service connected left knee gunshot wound is the main cause for his increasing hip pains.  Therefore, his right hip osteoarthritis is less likely as not proximately caused by or the result of the veteran's service-connected condition. 

In an additional May 2015 VA opinion, the examiner went on to state that degenerative arthritis and osteoarthritis are the same condition.  Degenerative arthritis is a result of wear-and-tear that occurs naturally as a result of aging.  Although the Veteran is service connected for postoperative muscle resection of the left hip, this condition has no significant effect on the progression of degenerative arthritis, which simply worsens with aging.  In addition, per the Veteran's most recent assessment of residuals from postoperative muscle resection of the left hip evaluated by a March 2015 VA examination, the Veteran was without objective evidence of residuals from his left hip disability.  Based on this history and examination of the Veteran's service connected postoperative muscle resection of the left hip, the Veteran's service-connected left hip disability should have no effect on the Veteran's right hip osteoarthritis.  Therefore the Veteran's right hip osteoarthritis is less likely than not aggravated beyond the natural progression of the disability by service-connected postoperative muscle resection of the left hip.

The Board notes the Veteran's normal separation examination, the lack of complaints of a right hip disability until after the Veteran's post-service 1981 gunshot wound, the VA examiner's opinion finding no connection between the Veteran's current disability and his service or service-connected left hip disability, and the medical explanation of the cause and progression of the Veteran's right hip disability provided by the March 2015 VA examiner.  

While the Veteran believes that his current right hip disability is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of osteoarthritis are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his osteoarthritis of the right hip is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current osteoarthritis of the right hip is not competent medical evidence.  In any event, the Board finds the opinion of the VA examiners, made after review of the Veteran's statements, to be significantly more probative than the Veteran's lay assertions.

Based on the evidence cited above, the Board finds that the preponderance of the evidence is against the claims of service connection for a right hip disability.  As the preponderance of the evidence is against the claims for service connection for a right hip disability, the benefit of the doubt rule does not apply.  38 C.F.R. § 5107; 38 C.F.R. § 3.102.

 Increased Rating - Left Hip

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent   the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran's left hip disability is rated at 10 percent under Diagnostic Code 5252 prior to January 12, 2010 and at 30 percent thereafter.  The Veteran was also assigned a separate disability rating for limitation of rotation of the hip at 10 percent disabling under Diagnostic Code 5253 effective January 12, 2010.  

Under Diagnostic Code 5252 for limitation of flexion of the thigh, flexion limited to 45 degrees warrants a 10 percent disability rating, flexion limited to 30 degrees warrants a 20 percent disability rating, flexion limited to 20 degrees warrants a 30 percent disability rating, and flexion limited to 10 degrees warrants a 40 percent disability rating.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5253 for impairment of the thigh, limitation of abduction of the thigh with motion lost beyond 10 degrees warrants a 20 percent disability rating, limitation of adduction of the thigh with an inability to cross legs warrants a 10 percent disability rating, and limitation of rotation of the thigh where the Veteran cannot toe-out more than 15 degrees warrants a 10 percent disability rating.  38 C.F.R. § 4.71a.

Additional disability ratings or increased disability ratings may be assigned for ankylosis of the hip, limitation of extension of the thigh to 5 degrees, and flail joint of the hip.  38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5251, and 5254.

Prior to January 12, 2010, the Veteran was afforded one VA examination in October 2007.  The Veteran reported flare ups lasting for seconds and not greatly affecting his activities of daily living, but no prolonged flare ups.  The examiner noted that the Veteran's was flexion to 125 degrees, extension to 30 degrees, adduction to 25 degrees, abduction to 45 degrees, external rotation to 60 degrees, and internal rotation to 40 degrees.  The examiner noted no flare up at the examination, but did note that the Veteran was on narcotic medications.  The right greater trochanter was tender to palpation.  

The Veteran's treatment records showed complaints of chronic pain in the left leg and treatment with narcotic pain medication.  

To receive a higher disability rating during the period prior to January 12, 2010 under Diagnostic Code 5252, the evidence must show limitation of flexion to 30 degrees or less.  38 C.F.R. § 4.71a.  The evidence shows a measurement of flexion to 125 degrees.  Additionally, the evidence does not show ankylosis, limitation of extension to 5 degrees, flail joint, limitation of abduction of the thigh with motion lost beyond 10 degrees, limitation of adduction of the thigh with an inability to cross legs, or limitation of rotation of the thigh where the Veteran cannot toe-out more than 15 degrees.  

Therefore, the Board finds that, based on the evidence of record, the Veteran's left hip disability did not manifest to a higher degree prior to January 12, 1010

For the period following January 12, 2010, the Veteran was afforded a VA examination in January 2010.  The examiner noted a disability of the left hip with pain, weakness, stiffness, deformity, instability or giving way, and lack of endurance, but without locking, effusion, or episodes of dislocation or subluxation.  The examiner noted no additional limitation of motion or functional impairment with flare-ups.  The Veteran was able to do activities of daily living.  The examiner reported pain, lack of endurance, weakness, and fatigue on both standing and walking.  The Veteran had tenderness, guarding of movement, abnormal movement, and weakness, but no edema, effusion, instability, redness, heat, deformity, malalignment, or drainage.  The examiner found no ankylosis.  With repetitive motion of the left hip, the examiner noted no change in range of motion findings.  He has pain, fatigue, weakness, and lack of endurance, but no incoordination.  With repetitive motion testing, the Veteran had extension to 48 degrees, flexion to 22 degrees, abduction to 22 degrees, adduction to 19 degrees, internal rotation to 20 degrees, and external rotation to 10 degrees with pain at the end of each range.  The examiner diagnosed status post left hip surgery with residual hip strain.  

The Veteran was afforded another VA examination in March 2015.  The Veteran complained of constant left hip pain.  He was treated with MS Contin and oxycodone.  He used a crutch daily and a wheelchair as needed.  The Veteran did not report flare ups.  He did report functional loss with pain to include range of motion loss and difficulty sitting, walking, bending, squatting, and kneeling.  Left hip range of motion was noted as flexion to 30 degrees, extension to 20 degrees, abduction to 25 degrees, adduction to 30 degrees, external rotation to 20 degrees and internal rotation to 20 degrees.  The examiner noted pain with all range of motion testing, as well as with weight bearing.  He also had objective evidence of mild tenderness to the bilateral hips on palpation.  The Veteran was able to perform repetitive use testing with at least three repetitions without additional loss of function or range of motion after three repetitions.  The examiner noted that pain significantly limits the Veteran's functional ability with flare-ups.  When describing the range of motion during a flare up the examiner provided the same range of motion findings as noted above.  Muscle strength testing showed active movement against some resistance in flexion, extension, and abduction.  The examiner noted no muscle atrophy, but noted that the reduction in muscle strength is due to the Veteran's hip condition.  The examiner noted no ankylosis.  The Veteran had leg length discrepancy with the left leg being 83 cm and the right leg 85 cm.  The examiner specifically found that the left leg length discrepancy is secondary to the gunshot wound to the left lower leg and is not related to the service-connected left hip and thigh condition.  The Veteran had an antalgic gait secondary to the left leg gunshot wound and not due to the left service-connected thigh and hip condition as the Veteran has a left foot drop secondary to the gunshot wound.

The Veteran's treatment records also show complaints of pain in the lower extremities treated with narcotic pain killers.  

To receive a higher disability rating from January 12, 2010 forward, the evidence must show limitation of flexion of the thigh to 10 degrees, limitation of abduction of the thigh with motion lost beyond 10 degrees, ankylosis of the hip, limitation of extension of the thigh to 5 degrees, or flail joint of the hip.  38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5251, 5252, 5253, and 5254.

The Veteran's flexion was consistently measured to greater than 10 degrees.  His abduction was also consistently measured to greater than 10 degrees and his extension was measured above 5 degrees.  The Veteran's VA examinations and treatment records showed no ankylosis of the hip or flail joint of the hip.  

The Board notes that the criteria set forth in DeLuca have been addressed.  Although the Veteran experiences pain with motion, this pain has not caused the required limitation of motion, ankylosis, or any additional limitations to meet the criteria for a higher disability rating.  38 C.F.R. § 4.71a.  The VA examiners addressed the criteria set forth in DeLuca v. Brown, 8 Vet. App. 202 (1995), and specifically noted no change in range of motion findings due to pain or repetition.  The Veteran did report pain; however, the Board finds that the Veteran's complaints of pain do not impair the Veteran's functioning to the degree required to more closely approximate a higher rating for the Veteran's hip.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).
 
The Veteran's representative has asserted that the application of a disability rating for impairment of the muscles of the thigh under Diagnostic Codes 5314 or 5316 are warranted in the Veteran's case.  38 C.F.R. § 4.75.  The Board notes that the Veteran was afforded a VA examination related to disabilities of the muscles in March 2015.  The examiner specifically noted that the Veteran does have injuries of the muscles of the leg.  The examiner specifically stated that the muscle group XIII injury was due to his post-service gunshot wound to the left leg.  The examiner further clarified his findings in December 2015.  The examiner noted that, per the Veteran's service treatment records, the Veteran had a painful snapping left hip that was surgically treated with removal of a small portion of a left hip bursa and iliotibial band.  The examiner stated that, although this was later erroneously reported as removal of the left tensor fascia lata (muscle) on the February 1966 separation report of medical history, no muscle was removed.  This is objectively and unmistakably shown by the October 1964 pathology report.  Per that report, the surgically removed tissue from the left hip consisted of bursa and iliotibial band, with a gross description of a 3 cm glistening gray soft tissue, with microscopic diagnosis of bursa and fibrous tissue from the left hip. Therefore only a 3 cm portion of tissue was removed consisting of no muscle and only bursa and fibrous tissue consistent with removal of a portion of the fibrous iliotibial band.  The examiner explained that no residuals would be expected as a result of this surgery except for a scar, which is consistent with the Veteran's assessment at separation showing no trouble since resection of left tensor fascia lata.  The examiner again reiterated that this reference to the left tensor fascia lata was in error and only bursa and fibrous tissue was removed.  Therefore, the examiner found that no muscle groups were affected by the Veteran's surgery in service as no muscle was surgically removed.  On this basis none of the Veteran's current findings and limitations on the March 2015 VA muscle examination can be a result of the Veteran's surgery in service that is service connected as post-operative muscle resection, which is not an appropriate description since no muscle was removed.  Again, the examiner pointed out that the left tensor fascia lata (muscle) was not removed, and only 3 cm of bursa and fibrous tissue consistent with a portion of the left iliotibial band was removed.  He noted that the amount of tissue was minimal, with only enough fibrous tissue from the left iliotibial band removed to resolve snapping left hip.  Therefore, he found it to be impossible for the Veteran's in-service surgery to result in any current muscle disability.  Based on these findings, the Board finds that a separate disability rating for a muscle disability is not warranted.  

Entitlement to a disability rating in excess of 10 percent prior to January 12, 2010 and in excess of 30 percent thereafter for post-operative muscle resection of the left hip is not warranted and the claim must be denied.  In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the current appeal.  See 38 U.S.C.A. § 5107(b) (West 2014).

Extraschedular Consideration

The Board has also considered whether referral for an extraschedular rating is warranted.  Extraschedular consideration requires a three-step inquiry.  See 38 C.F.R. § 3.321(b)(1); see also Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation to determine whether an extraschedular rating is warranted. 

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's left hip disability manifested with pain and limited motion.  These manifestations are contemplated in the applicable rating criteria.  See 38 C.F.R. § 4.71a.  The Board does not find that the Veteran has described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, his description of orthopedic symptomatology is consistent with the degree of disability addressed by such evaluations.  Therefore, the rating criteria are adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.   

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Service connection is currently in effect only for multiple left hip disabilities.  The evidence does not suggest that there are any effects of the combination of these disabilities that are not already accounted for in the individually assigned ratings.  Therefore, further discussion in this regard is not warranted.  

Finally, the issue of TDIU as pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), is addressed in the analysis below.

TDIU

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In this case, the Veteran is service-connected for a left hip disability for a total rating of 40 percent.  The Board notes that when determining entitlement to TDIU, only the Veteran's service-connected disabilities without regard to the Veteran's age or non-service connected disabilities may be considered.  Therefore, he does not meet the schedular rating criteria for TDIU.  38 C.F.R. § 4.16(a).  

The Board must also consider whether referral for extraschedular consideration is warranted.  Such consideration is warranted when a Veteran fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a).  Under section 4.16(b), the extraschedular provision, it must be shown that the claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16(b).

The Veteran reports attending two years of college and receiving education related to building inspection, survey engineering, and electronics.  

The March 2015 VA examiner noted that the Veteran's left hip disability limits his physical activities such as prolonged walking, sitting, standing, bending, and squatting.  The medical evidence shows that the Veteran's left hip disability causes pain and limitation of motion, but that when considering that disability without considering his multiple more severe non-service connected disabilities, the left hip disability does not manifest to a level that causes unemployability.  

The Veteran's left hip disability was not so severe as to have rendered the Veteran incapable of obtaining and maintaining a substantially gainful occupation consistent with his education and work experience during this period.  While some restrictions on physical activity may be appropriate, the Veteran has education and skills that would enable him to seek sedentary or light physical labor.  As such, referral for extraschedular consideration for TDIU benefits is not warranted.  See 38 C.F.R. § 4.16(b).



      (CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for a left ankle disability, to include as secondary to service-connected disability, is denied.  

Entitlement to service connection for a right ankle disability, to include as secondary to service-connected disability, is denied.

Entitlement to service connection for a left shoulder disability, to include as secondary to service-connected disability, is denied.

Entitlement to service connection for a left knee disability, to include as secondary to service-connected disability, is denied.

Entitlement to service connection for a right hip disability, to include as secondary to service-connected disability, is denied.

Entitlement to a disability rating in excess of 10 percent prior to January 12, 2010 and in excess of 30 percent thereafter for post-operative muscle resection of the left hip is denied.  

Entitlement to TDIU is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


